United States Securities and Exchange Commission Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01920 (Exact name of registrant as specified in charter) Stralem Fund (Address of principal executive offices) (Zip code) 645 Madison Ave, New York, NY 10022 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 888-8123 Date of fiscal year end:_October 31, 2008 Date of reporting period: January 31, 2008 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507 Item 1. Schedule of Investments. · Stralem Equity Fund STRALEM EQUITY FUND SCHEDULE OF INVESTMENTS January 31, 2008 (unaudited) Number of Shares/Face Value Fair Value Common stocks (96.36%): Aerospace
